Title: To Alexander Hamilton from Theodore Sedgwick, 27 January 1803
From: Sedgwick, Theodore
To: Hamilton, Alexander



Stockbridge [Massachusetts] 27. Jany. 1803.
Dear Sir,

This will be handed to you by a Mr. Thomas Fitch; and, at his desire, is addressed to his case. He wishes for the honor of being known to you, and he hopes for the aid of your patronage, in the persuit of some object, of which I have no distinct knowledge. He is of an obscure, tho’ respectable family in this neighbourhood. The President of the college where he was educated, a good & respectable man, has spoken to me of his talents and acquirements in terms above the degree which would be expressed by the epithet decent, and of his moral character as perfectly pure.
I regret, exceedingly, that I had not the pleasure to see you here the last autumn. There is not a man, on the earth, whose company would have given me more pleasure. Of this enough, because you know the fact to be so without my affirmation.
What think you of democracy? Will it not progress successfully until its evils are felt? For myself I have no doubt that it will. Even in this state great sacrafices are made to popular passions & prejudices, and they are deemed necessary to retain the powers of our government in federal hands. There is one consolation, under all the humiliation which we endure, from a sense of the degradation of our national character—this state of things cannot long exist. The disorganization which is the inevitable effect, of the enfeebling policy of democracy, will produce such intolerable evils as will necessarily destroy their cause. All that good & enlightened men can hope is to be in such a state, as that their talents and experience, at that period, may be applied to the public benefit. For that purpose, union of conduct & sympathy of sentiment ought now to be cultivated. It is of the utmost importance that the conduct of certain men should be constantly regulated by these important considerations. Hence it was that I was pleased with the idea, which you suggested, when I last had the pleasure of seeing you, of a confidential meeting, and I have very much regreted that it did not take place.
It is very important that the federalists should retain and acquire the possession of state governments wherever in their power. For this reason, and indeed for many other I am glad Mr King is about to return home. With wisdom and prudence I think it probable that he may be placed at the head of the government of New York. He may there do infinitely more good than in the inefficient office of Vice-president. General Pinckney must, in all events, be considered as our candidate for the first office. I have been inexpressibly disgusted with some of our friends who have suggested that we ought to consider him only as designed for the second. There is, however, another consideration on this subject which ought to be considered as conclusive—we shall most certainly not succeed at the next election; nor is it, in my mind, desirable that we should. Should Mr. King be holden up for this office it would lessen, at least, the probability of his success for the government of New York.
There seems to me an inexcusable indolence, or a want of ability among our friends at Washington. The public interest has been shamefully neglected, or profligately sacraficed, in the affair of Louisiana, the compromise with Georgia, and in the attempt made to break down our system of navigation. These subjects either are not understood, or there is a criminal inattention to them.
Next week I go to Boston, where I wish you would have the goodness to address a letter to me. Present my sincere regards to Mrs. Hamilton, & believe as I truly am your friend,

Theodore Sedgwick
Genl Hamilton.

